DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-16 are allowed over the prior arts.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach either singly or in combination a display device comprising: wherein the bonding layer includes a first outer side end face and a second outer side end face in addition to a face bonded with the display panel and a face bonded with the front panel, and wherein the first space is formed inside of a first virtual face extending in parallel to the first outer side end face from an edge of the first outer side end face and a second virtual face 2Appln. No.: 16/004,605extending in parallel to the second outer side end face from an edge of the second outer side end face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878